
	
		I
		111th CONGRESS
		2d Session
		H. R. 6039
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Kagen (for
			 himself, Mr. Petri,
			 Mr. Kind, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Fox-Wisconsin Heritage Parkway National
		  Heritage Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fox-Wisconsin Heritage Parkway
			 National Heritage Area Act of 2010.
		2.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Fox-Wisconsin
			 Heritage Parkway National Heritage Area established by section 3(a).
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 3(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under section 5(a).
			(4)MapThe
			 term map means the map included under section 5(b)(3)(H).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Wisconsin.
			3.Fox-Wisconsin
			 Heritage Parkway National Heritage Area
			(a)EstablishmentThere
			 is established in the State the Fox-Wisconsin Heritage Parkway National
			 Heritage Area.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area shall include—
					(A)the area included
			 in Appendix A, Map 1 of the feasibility study submitted by the local
			 coordinating entity, which includes approximately 1,444 square miles of land in
			 15 counties in central and southeastern Wisconsin, including Brown, Calumet,
			 Columbia, Crawford, Dane, Fond du Lac, Grant, Green Lake, Iowa, Marquette,
			 Outagamie, Richland, Sauk, Waushara, and Winnebago counties; and
					(B)any contributing
			 sites, buildings, and districts within the area described in subparagraph (A)
			 that are recommended for inclusion in the Heritage Area by the management
			 plan.
					(2)RevisionsThe
			 boundaries of the Heritage Area may be revised if the revisions are—
					(A)proposed in the
			 management plan developed for the Heritage Area;
					(B)depicted on the
			 map; and
					(C)approved by the
			 Secretary in accordance with this Act.
					(c)MapThe
			 map shall be available for public inspection in the appropriate offices
			 of—
				(1)the National Park
			 Service; and
				(2)the local
			 coordinating entity.
				(d)Local
			 coordinating entityThe local coordinating entity for the
			 Heritage Area shall be the Fox-Wisconsin Heritage Parkway, a nonprofit
			 organization established in the State.
			4.Administration
			(a)AuthoritiesTo
			 carry out the management plan, the Secretary, acting through the local
			 coordinating entity, may use amounts made available under this Act—
				(1)to make grants to
			 the State (including any political subdivision of the State), nonprofit
			 organizations, and other individuals;
				(2)to enter into
			 cooperative agreements with, or provide technical assistance to, the State
			 (including any political subdivision of the State), nonprofit organizations,
			 and other interested parties;
				(3)to hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resource protection, and heritage programming;
				(4)to obtain funds or
			 services from any source, including funds or services that are provided under
			 any other Federal law or program;
				(5)to enter into
			 contracts for goods or services; and
				(6)to serve as a
			 catalyst for any other activity that—
					(A)furthers the
			 purposes and goals of the Heritage Area; and
					(B)is consistent with
			 the approved management plan.
					(b)DutiesThe
			 local coordinating entity shall—
				(1)in accordance with
			 section 5, prepare and submit to the Secretary a management plan for the
			 Heritage Area;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in carrying out the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values located in the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of, and appreciation for, the natural, historical, scenic, and
			 cultural resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with Heritage Area themes;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest, are posted throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
				(4)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)for any year for
			 which Federal funds have been received under this Act—
					(A)submit an annual
			 report to the Secretary that describes the activities, expenses, and income of
			 the local coordinating entity (including grants to any other entities during
			 the year that the report is made);
					(B)make available to
			 the Secretary for audit all records relating to the expenditure of the funds
			 and any matching funds; and
					(C)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
					(6)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
				(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this Act to acquire real
			 property or any interest in real property.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)incorporate an
			 integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, educational, and
			 recreational resources of the Heritage Area;
				(2)take into
			 consideration State and local plans;
				(3)include—
					(A)an inventory of
			 the resources located in the Heritage Area;
					(B)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, and development of the Heritage Area;
					(C)a description of
			 actions that governments, private organizations, and individuals have agreed to
			 take to protect the natural, cultural, historic, scenic, educational, and
			 recreational resources of the Heritage Area;
					(D)a program of
			 implementation for the management plan by the local coordinating entity that
			 includes a description of—
						(i)actions to
			 facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
						(ii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, or individual for the first 5 years of
			 operation;
						(E)the identification
			 of sources of funding for carrying out the management plan;
					(F)analysis and
			 recommendations for means by which local, State, and Federal programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this Act;
					(G)an interpretive
			 plan for the Heritage Area; and
					(H)a map of the
			 Heritage Area; and
					(4)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the development
			 of intergovernmental and interagency cooperative agreements to protect the
			 natural, cultural, historic, scenic, educational, and recreational resources of
			 the Heritage Area.
				(c)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the local coordinating
			 entity shall be ineligible to receive additional funding under this Act until
			 the date on which the Secretary approves a management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under subsection (a), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
				(2)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local
			 coordinating entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity, including public
			 hearings, for public and governmental involvement in the preparation of the
			 management plan; and
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, cultural, historic, scenic,
			 educational, and recreational resources of the Heritage Area.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 180
			 days after the date of receipt of any proposed revision of the management plan
			 from the local coordinating entity, approve or disapprove the proposed
			 revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines would make a substantial
			 change to the management plan.
					(B)Use of
			 fundsThe local coordinating entity shall not use Federal funds
			 authorized to be appropriated by this Act to carry out any amendments to the
			 management plan until the Secretary has approved the amendments.
					6.Relationship to
			 other Federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law
			 (including regulations).
			(b)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law (including any regulation) authorizing a Federal agency to
			 manage Federal land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				7.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any public or private property owner, including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
			(2)requires any
			 property owner—
				(A)to permit public
			 access (including access by Federal, State, tribal, or local agencies) to the
			 property of the property owner; or
				(B)to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
				(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency;
			(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
			(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(7)creates any
			 liability, or affects any liability under any other law (including
			 regulations), of any private property owner with respect to any individual
			 injured on the private property.
			8.Evaluation;
			 report
			(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
				(1)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
				(2)prepare a report
			 in accordance with subsection (c).
				(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
				(1)assess the
			 progress of the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
					(2)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area to identify the critical components for sustainability of the Heritage
			 Area.
				(c)Report
				(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
				(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(3)Submission to
			 CongressOn completion of the report, the Secretary shall submit
			 the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					9.Funding
			(a)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $10,000,000, of which not more than $1,000,000 may be made
			 available for any fiscal year.
			(b)AvailabilityAmounts
			 made available under subsection (a) shall remain available until
			 expended.
			(c)Cost-Sharing
			 requirement
				(1)In
			 generalThe Federal share of the cost of any activity carried out
			 using any assistance made available under this Act shall be not more than 50
			 percent.
				(2)Non-federal
			 shareThe non-Federal share—
					(A)shall be from
			 non-Federal sources; and
					(B)may be in the form
			 of in-kind contributions of goods or services fairly valued.
					10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of enactment of this Act.
		
